United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-4007
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of South Dakota.
Joseph Paul Marshall,                   *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: August 22, 2006
                                Filed: August 25, 2006
                                 ___________

Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       After Joseph Paul Marshall admitted violating the conditions of his supervised
release, the district court1 revoked it and sentenced him to 15 months in prison and 2
years of supervised release. On appeal, he argues that this sentence exceeds the legal
maximum because he received a 3-year term of supervised release when he was
originally sentenced in 1998. We disagree. “For those defendants whose offense of
conviction occurred after the 1994 changes [to the supervised release statute], the
available supervised release term is not measured by the term initially imposed by the

      1
        The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
district court, . . . but by the term authorized in 18 U.S.C. § 3583(b) for the offense of
conviction, minus the aggregate amount of any revocation terms of imprisonment.”
United States v. Palmer, 380 F.3d 395, 398-99 (8th Cir. 2004) (en banc). Marshall’s
instant revocation sentence, added to his earlier revocation prison term of 12 months,
does not exceed the 60-month lawful maximum. See 18 U.S.C. § 3583(b)(1) and (h).

      Accordingly, we affirm the judgment of the district court, and we grant
counsel’s motion to withdraw.
                      ______________________________




                                           -2-